284 S.W.3d 482 (2008)
Bernard MARKS, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 08-472.
Supreme Court of Arkansas.
May 15, 2008.
Robert F. Morehead, Pine Bluff, AR, for appellant.
No response.

MOTION FOR RULE ON THE CLERK.
PER CURIAM.
Appellant Bernard Marks, by and through his attorney, has filed a motion for rule on clerk. His attorney, Robert F. Morehead, states in the motion that the record was tendered late due to a mistake on his part.
Because Morehead admits there is no excusable reason for the delay and it is plain from the Motion for Rule on Clerk that delay was caused by attorney error, this motion is granted pursuant to McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). A copy of this opinion will be forwarded to the Committee on Professional Conduct.
Motion granted.